Citation Nr: 1756110	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia with crepitus of the left knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia with crepitus of the right knee.

3.  Entitlement to service connection for osteoarthritis of the left knee, claimed as secondary to service-connected chondromalacia with crepitus of the left knee.

4.  Entitlement to service connection for osteoarthritis of the right knee, claimed as secondary to service-connected chondromalacia with crepitus of the right knee.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a September 2017 rating decision, the RO increased the assigned ratings for service-connected chondromalacia of the right and left knees to 10 percent from March 10, 2009.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims entitlement to increased ratings for service-connected right and left knee disabilities.  He has further asserted entitlement to service connection for osteoarthritis of the bilateral knees, as secondary to his service-connected disabilities.  After having considered the matter, and for reasons expressed below, the Board finds that the issues on appeal must be remanded for further development.

As to the service-connected chondromalacia with crepitus of the right and left knees, the Veteran and his agent have asserted that his symptomatology is significantly worse than was contemplated by the most recent January 2010 VA examination.  See, e.g., the Veteran's statement dated September 2012.  To this end, the Veteran has submitted a disability benefits questionnaire (DBQ) dated December 2013 indicating impaired range of motion and reduced muscle strength in the knees.  Thus, in order to ensure that the record reflects the current extent of these disabilities, and to consider the possibility of a higher rating under every potential diagnostic code and theory, an updated VA examination, with findings responsive to the pertinent rating criteria, is needed.

The Board notes that the Veteran's claims of entitlement to service connection for osteoarthritis of the right and left knees are intertwined with the matters of entitlement to higher ratings for service-connected chondromalacia with crepitus of the knees.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claims of entitlement to osteoarthritis of the right and left knees must also be remanded and should also be addressed in any VA examination scheduled to assess the current severity of the service-connected chondromalacia with crepitus of the right and left knees.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected right and left knee disabilities.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

As to the diagnosed osteoarthritis of the right and left knee disabilities, the examiner should also provide an opinion as to whether it is at least as likely as not that the diagnosed osteoarthritis of the right and left knees was either (1) caused or (2) aggravated by the Veteran's service-connected chondromalacia with crepitus of the right and left knees.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his agent should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

